                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

Elvis Wood,                                     )
                                                )
                        Plaintiff,              )
                                                )       Civil Action No. 6:18-cv-2752-TMC
        v.                                      )
                                                )                     ORDER
VRC Worldwide, a/k/a Roadway Express,           )
Gallagher Basset Insurance,                     )
                                                )
                        Defendants.             )
                                                )

        Plaintiff, proceeding pro se and in forma pauperis, files this action purportedly alleging a

claim for employment discrimination. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge for pretrial

handling. Before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that the court dismiss the case, without service of process, for frivolousness and

failure to state a claim upon which relief may be granted. (ECF No. 9). Plaintiff was advised of

his right to file objections to the Report, (ECF No. 9 at 9), and the court granted Plaintiff additional

time to file objections to the Report (ECF No. 20). Plaintiff filed objections and other materials

within the additional time provided (ECF Nos. 22 and 23) and a supplemental objection (ECF No.

25) after the additional time expired.

        The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The

court need not conduct a de novo review when a party makes only “general and conclusory

objections that do not direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In such a case, the court
reviews the Report only for clear error. See Diamond v. Colonial Life & Accident Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005).

       In this case, Plaintiff’s objections (ECF Nos. 22, 23 and 25) appear to merely restate factual

allegations and legal conclusions from his complaint, and they fail to address any specific,

dispositive portion of the Report. The court has thoroughly reviewed the Report and Plaintiff’s

objections and finds no reason to deviate from the Report’s recommended disposition.

       Therefore, the court adopts the Report (ECF No. 9) and incorporates it herein.

Accordingly, this case is DISMISSED for frivolousness and failure to state a claim.

       IT IS SO ORDERED.

                                                             s/Timothy M. Cain
                                                             United States District Judge

December 7, 2018
Anderson, South Carolina



                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                 2
